Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Lenard Butler appeals the district court’s order granting summary judgment in favor of Montgomery County Government in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauper-is and dismiss the appeal for the reasons stated by the district court. Butler v. Montgomery County Gov’t, No. 8:12-cv-02605-JFM, 2013 WL 5927318 (D.Md. Oct. 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.